1    BENJAMIN J. KIM (SBN 233856)
     bkim@nixonpeabody.com
2    IRENE SCHOLL-TATEVOSYAN (SBN 301568)
     itatevosyan@nixonpeabody.com
3    ANDREA CHAVEZ (SBN 318297)
     andrea.chavez@nixonpeabody.com
4    NIXON PEABODY LLP
     300 S. Grand Avenue, Suite 4100
5    Los Angeles, CA 90071-3151
     Tel: 213-629-6000
6    Fax: 213-629-6001
7    Attorneys for Defendant
     LABORATORY CORPORATION OF AMERICA
8
     Norman B. Blumenthal (SBN: 068687)
9    Kyle R. Nordrehaug (SBN: 205975)
     Aparajit Bhowmik (SBN: 248066)
10   BLUMENTHAL NORDREHAUG BHOWMIK DE
     BLOUW LLP
11   2255 Calle Clara
     La Jolla, CA 92037
12   Tel: (858) 551-1223
     Fax: (858) 551-1232
13
     Attorneys for Plaintiff
14   Michael Ignacio
15
16                        UNITED STATES DISTRICT COURT
17                      CENTRAL DISTRICT OF CALIFORNIA
18
19   MICHAEL IGNACIO, an individual, on           Case No. 2:19-cv-06079-AB-RAO
     behalf of himself and on behalf of all
20   persons similarly situated,                  STIPULATED PROTECTIVE
                                                  ORDER1
21                             Plaintiff,
22              vs.
23   LABORATORY CORPORATION OF
     AMERICA, a Delaware Corporation;
24   and DOES 1 through 50, inclusive,
25                             Defendants.        Complaint Filed: June 24, 2019
                                                  Trial Date: None Set
26
27
     1
28    This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
     4841-6637-7899 1
1    1.         A.      PURPOSES AND LIMITATIONS
2               Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11              B.      GOOD CAUSE STATEMENT
12              This action is likely to involve private third-party information of non-
13   percipient witness employees and other individuals, trade secrets, customer and
14   pricing lists and other valuable research, development, commercial, financial,
15   technical and/or proprietary information for which special protection from public
16   disclosure and from use for any purpose other than prosecution of this action is
17   warranted. Such confidential and proprietary materials and information consist of,
18   among other things, confidential business or financial information, information
19   regarding confidential business practices, or other confidential research,
20   development, or commercial information (including information implicating
21   privacy rights of third parties), information otherwise generally unavailable to the
22   public, or which may be privileged or otherwise protected from disclosure under
23   state or federal statutes, court rules, case decisions, or common law. Accordingly,
24   to expedite the flow of information, to facilitate the prompt resolution of disputes
25   over confidentiality of discovery materials, to adequately protect information the
26   parties are entitled to keep confidential, to ensure that the parties are permitted
27   reasonable necessary uses of such material in preparation for and in the conduct of
28   trial, to address their handling at the end of the litigation, and serve the ends of
     4841-6637-7899 1
                                            -2–
                                STIPULATED PROTECTIVE ORDER
1    justice, a protective order for such information is justified in this matter. It is the
2    intent of the parties that information will not be designated as confidential for
3    tactical reasons and that nothing be so designated without a good faith belief that it
4    has been maintained in a confidential, non-public manner, and there is good cause
5    why it should not be part of the public record of this case.
6               C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                        SEAL
7
8               The parties further acknowledge, as set forth in Section 12.3, below, that this
9    Stipulated Protective Order does not entitle them to file confidential information
10   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
11   and the standards that will be applied when a party seeks permission from the court
12   to file material under seal.
13              There is a strong presumption that the public has a right of access to judicial
14   proceedings and records in civil cases. In connection with non-dispositive motions,
15   good cause must be shown to support a filing under seal. See Kamakana v. City
16   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
17   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
18   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
19   orders require good cause showing), and a specific showing of good cause or
20   compelling reasons with proper evidentiary support and legal justification, must be
21   made with respect to Protected Material that a party seeks to file under seal. The
22   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
23   does not—without the submission of competent evidence by declaration,
24   establishing that the material sought to be filed under seal qualifies as confidential,
25   privileged, or otherwise protectable—constitute good cause.
26              Further, if a party requests sealing related to a dispositive motion or trial,
27   then compelling reasons, not only good cause, for the sealing must be shown, and
28   the relief sought shall be narrowly tailored to serve the specific interest to be
     4841-6637-7899 1
                                            -3–
                                STIPULATED PROTECTIVE ORDER
1    protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
2    2010). For each item or type of information, document, or thing sought to be filed
3    or introduced under seal in connection with a dispositive motion or trial, the party
4    seeking protection must articulate compelling reasons, supported by specific facts
5    and legal justification, for the requested sealing order. Again, competent evidence
6    supporting the application to file documents under seal must be provided by
7    declaration.
8               Any document that is not confidential, privileged, or otherwise protectable in
9    its entirety will not be filed under seal if the confidential portions can be redacted.
10   If documents can be redacted, then a redacted version for public viewing, omitting
11   only the confidential, privileged, or otherwise protectable portions of the document,
12   shall be filed. Any application that seeks to file documents under seal in their
13   entirety should include an explanation of why redaction is not feasible.
14   2.         DEFINITIONS
15              2.1     Action: Michael Ignacio v. Laboratory Corporation of America, Case
16   No. 2:19-cv-06079-AB-RAO.
17              2.2     Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19              2.3     “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23              2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25              2.5     Designating Party: a Party or Non-Party that designates information or
26   items that it produces in disclosures or in responses to discovery as
27   “CONFIDENTIAL.”
28              2.6     Disclosure or Discovery Material: all items or information, regardless
     4841-6637-7899 1
                                             -4–
                                 STIPULATED PROTECTIVE ORDER
1    of the medium or manner in which it is generated, stored, or maintained (including,
2    among other things, testimony, transcripts, and tangible things), that are produced
3    or generated in disclosures or responses to discovery in this matter.
4               2.7     Expert: a person with specialized knowledge or experience in a matter
5    pertinent to the litigation who has been retained by a Party or its counsel to serve as
6    an expert witness or as a consultant in this Action.
7               2.8     House Counsel: attorneys who are employees of a party to this Action.
8    House Counsel does not include Outside Counsel of Record or any other outside
9    counsel.
10              2.9     Non-Party: any natural person, partnership, corporation, association or
11   other legal entity not named as a Party to this action.
12              2.10 Outside Counsel of Record: attorneys who are not employees of a
13   party to this Action but are retained to represent or advise a party to this Action and
14   have appeared in this Action on behalf of that party or are affiliated with a law firm
15   that has appeared on behalf of that party, and includes support staff.
16              2.11 Party: any party to this Action, including all of its officers, directors,
17   employees, consultants, retained experts, and Outside Counsel of Record (and their
18   support staffs).
19              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
20   Discovery Material in this Action.
21              2.13 Professional Vendors: persons or entities that provide litigation
22   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
24   and their employees and subcontractors.
25              2.14 Protected Material: any Disclosure or Discovery Material that is
26   designated as “CONFIDENTIAL.”
27              2.15 Receiving Party: a Party that receives Disclosure or Discovery
28   Material from a Producing Party.
     4841-6637-7899 1
                                             -5–
                                 STIPULATED PROTECTIVE ORDER
1    3.         SCOPE
2               The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7               Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9    4.         DURATION
10              Once a case proceeds to trial, information that was designated as
11   CONFIDENTIAL or maintained pursuant to this protective order used or
12   introduced as an exhibit at trial becomes public and will be presumptively available
13   to all members of the public, including the press, unless compelling reasons
14   supported by specific factual findings to proceed otherwise are made to the trial
15   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
16   “good cause” showing for sealing documents produced in discovery from
17   “compelling reasons” standard when merits-related documents are part of court
18   record). Accordingly, the terms of this protective order do not extend beyond the
19   commencement of the trial.
20   5.         DESIGNATING PROTECTED MATERIAL
21              5.1     Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of material, documents, items or oral or written
26   communications that qualify so that other portions of the material, documents,
27   items or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.
     4841-6637-7899 1
                                             -6–
                                 STIPULATED PROTECTIVE ORDER
1               Mass, indiscriminate or routinized designations are prohibited. Designations
2    that are shown to be clearly unjustified or that have been made for an improper
3    purpose (e.g., to unnecessarily encumber the case development process or to
4    impose unnecessary expenses and burdens on other parties) may expose the
5    Designating Party to sanctions.
6               If it comes to a Designating Party’s attention that information or items that it
7    designated for protection do not qualify for protection, that Designating Party must
8    promptly notify all other Parties that it is withdrawing the inapplicable designation.
9               5.2     Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14              Designation in conformity with this Order requires:
15                      (a)   for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material. If only a portion of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s)
21   (e.g., by making appropriate markings in the margins).
22              A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24   which documents it would like copied and produced. During the inspection and
25   before the designation, all of the material made available for inspection shall be
26   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
27   documents it wants copied and produced, the Producing Party must determine
28   which documents, or portions thereof, qualify for protection under this Order.
     4841-6637-7899 1
                                            -7–
                                STIPULATED PROTECTIVE ORDER
1    Then, before producing the specified documents, the Producing Party must affix the
2    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
3    portion of the material on a page qualifies for protection, the Producing Party also
4    must clearly identify the protected portion(s) (e.g., by making appropriate markings
5    in the margins).
6                       (b)   for testimony given in depositions that the Designating Party
7    identifies the Disclosure or Discovery Material on the record, before the close of
8    the deposition all protected testimony.
9                       (c)   for information produced in some form other than documentary
10   and for any other tangible items, that the Producing Party affix in a prominent place
11   on the exterior of the container or containers in which the information is stored the
12   legend “CONFIDENTIAL.” If only a portion or portions of the information
13   warrants protection, the Producing Party, to the extent practicable, shall identify the
14   protected portion(s).
15              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
16   failure to designate qualified information or items does not, standing alone, waive
17   the Designating Party’s right to secure protection under this Order for such
18   material. Upon timely correction of a designation, the Receiving Party must make
19   reasonable efforts to assure that the material is treated in accordance with the
20   provisions of this Order.
21   6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
22              6.1     Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s
24   Scheduling Order.
25              6.2     Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37.1 et seq.
27              6.3     The burden of persuasion in any such challenge proceeding shall be on
28   the Designating Party. Frivolous challenges, and those made for an improper
     4841-6637-7899 1
                                             -8–
                                 STIPULATED PROTECTIVE ORDER
1    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
2    parties) may expose the Challenging Party to sanctions. Unless the Designating
3    Party has waived or withdrawn the confidentiality designation, all parties shall
4    continue to afford the material in question the level of protection to which it is
5    entitled under the Producing Party’s designation until the Court rules on the
6    challenge.
7    7.         ACCESS TO AND USE OF PROTECTED MATERIAL
8               7.1     Basic Principles. A Receiving Party may use Protected Material that is
9    disclosed or produced by another Party or by a Non-Party in connection with this
10   Action only for prosecuting, defending or attempting to settle this Action. Such
11   Protected Material may be disclosed only to the categories of persons and under the
12   conditions described in this Order. When the Action has been terminated, a
13   Receiving Party must comply with the provisions of section 13 below (FINAL
14   DISPOSITION).
15              Protected Material must be stored and maintained by a Receiving Party at a
16   location and in a secure manner that ensures that access is limited to the persons
17   authorized under this Order.
18              7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
19   otherwise ordered by the court or permitted in writing by the Designating Party, a
20   Receiving Party may disclose any information or item designated
21   “CONFIDENTIAL” only to:
22                      (a)   the Receiving Party’s Outside Counsel of Record in this Action,
23   as well as employees of said Outside Counsel of Record to whom it is reasonably
24   necessary to disclose the information for this Action;
25                      (b)   the officers, directors, and employees (including House
26   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
27   Action;
28
     4841-6637-7899 1
                                             -9–
                                 STIPULATED PROTECTIVE ORDER
1                       (c)   Experts (as defined in this Order) of the Receiving Party to
2    whom disclosure is reasonably necessary for this Action and who have signed the
3    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
4                       (d)   the court and its personnel;
5                       (e)   court reporters and their staff;
6                       (f)   professional jury or trial consultants, mock jurors, and
7    Professional Vendors to whom disclosure is reasonably necessary for this Action
8    and who have signed the “Acknowledgment and Agreement to Be Bound”
9    (Exhibit A);
10                      (g)   the author or recipient of a document containing the information
11   or a custodian or other person who otherwise possessed or knew the information;
12                      (h)   during their depositions, witnesses, and attorneys for witnesses,
13   in the Action to whom disclosure is reasonably necessary provided: (1) the
14   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
15   and (2) they will not be permitted to keep any confidential information unless they
16   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
17   otherwise agreed by the Designating Party or ordered by the court. Pages of
18   transcribed deposition testimony or exhibits to depositions that reveal Protected
19   Material may be separately bound by the court reporter and may not be disclosed to
20   anyone except as permitted under this Stipulated Protective Order; and
21                      (i)   any mediator or settlement officer, and their supporting
22   personnel, mutually agreed upon by any of the parties engaged in settlement
23   discussions.
24   8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
25              IN OTHER LITIGATION
26              If a Party is served with a subpoena or a court order issued in other litigation
27   that compels disclosure of any information or items designated in this Action as
28   “CONFIDENTIAL,” that Party must:
     4841-6637-7899 1
                                           - 10 –
                                STIPULATED PROTECTIVE ORDER
1                       (a)   promptly notify in writing the Designating Party. Such
2    notification shall include a copy of the subpoena or court order;
3                       (b)   promptly notify in writing the party who caused the subpoena or
4    order to issue in the other litigation that some or all of the material covered by the
5    subpoena or order is subject to this Protective Order. Such notification shall
6    include a copy of this Stipulated Protective Order; and
7                       (c)   cooperate with respect to all reasonable procedures sought to be
8    pursued by the Designating Party whose Protected Material may be affected.
9               If the Designating Party timely seeks a protective order, the Party served with
10   the subpoena or court order shall not produce any information designated in this
11   action as “CONFIDENTIAL” before a determination by the court from which the
12   subpoena or order issued, unless the Party has obtained the Designating Party’s
13   permission. The Designating Party shall bear the burden and expense of seeking
14   protection in that court of its confidential material and nothing in these provisions
15   should be construed as authorizing or encouraging a Receiving Party in this Action
16   to disobey a lawful directive from another court.
17   9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18              PRODUCED IN THIS LITIGATION
19                      (a)   The terms of this Order are applicable to information produced
20   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
21   information produced by Non-Parties in connection with this litigation is protected
22   by the remedies and relief provided by this Order. Nothing in these provisions
23   should be construed as prohibiting a Non-Party from seeking additional protections.
24                      (b)   In the event that a Party is required, by a valid discovery
25   request, to produce a Non-Party’s confidential information in its possession, and the
26   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
27   confidential information, then the Party shall:
28
     4841-6637-7899 1
                                           - 11 –
                                STIPULATED PROTECTIVE ORDER
1                             (1)   promptly notify in writing the Requesting Party and the
2    Non-Party that some or all of the information requested is subject to a
3    confidentiality agreement with a Non-Party;
4                             (2)   promptly provide the Non-Party with a copy of the
5    Stipulated 11 Protective Order in this Action, the relevant discovery request(s), and
6    a reasonably specific description of the information requested; and
7                             (3)   make the information requested available for inspection
8    by the Non-Party, if requested.
9                       (c)   If the Non-Party fails to seek a protective order from this court
10   within 14 days of receiving the notice and accompanying information, the
11   Receiving Party may produce the Non-Party’s confidential information responsive
12   to the discovery request. If the Non-Party timely seeks a protective order, the
13   Receiving Party shall not produce any information in its possession or control that
14   is subject to the confidentiality agreement with the Non-Party before a
15   determination by the court. Absent a court order to the contrary, the Non-Party
16   shall bear the burden and expense of seeking protection in this court of its Protected
17   Material.
18   10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22   writing the Designating Party of the unauthorized disclosures, (b) use its best
23   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
24   person or persons to whom unauthorized disclosures were made of all the terms of
25   this Order, and (d) request such person or persons to execute the “Acknowledgment
26   and Agreement to Be Bound” that is attached hereto as Exhibit A.
27
28
     4841-6637-7899 1
                                           - 12 –
                                STIPULATED PROTECTIVE ORDER
1    11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
2               PROTECTED MATERIAL
3               When a Producing Party gives notice to Receiving Parties that certain
4    inadvertently produced material is subject to a claim of privilege or other
5    protection, the obligations of the Receiving Parties are those set forth in Federal
6    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
7    whatever procedure may be established in an e-discovery order that provides for
8    production without prior privilege review. Pursuant to Federal Rule of Evidence
9    502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
10   of a communication or information covered by the attorney-client privilege or work
11   product protection, the parties may incorporate their agreement in the stipulated
12   protective order submitted to the court.
13   12.        MISCELLANEOUS
14              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
15   person to seek its modification by the Court in the future.
16              12.2 Right to Assert Other Objections. By stipulating to the entry of this
17   Protective Order, no Party waives any right it otherwise would have to object to
18   disclosing or producing any information or item on any ground not addressed in
19   this Stipulated Protective Order. Similarly, no Party waives any right to object on
20   any ground to use in evidence of any of the material covered by this Protective
21   Order.
22              12.3 Filing Protected Material. A Party that seeks to file under seal any
23   Protected Material must comply with Local Civil Rule 79-5. Protected Material
24   may only be filed under seal pursuant to a court order authorizing the sealing of the
25   specific Protected Material at issue. If a Party’s request to file Protected Material
26   under seal is denied by the court, then the Receiving Party may file the information
27   in the public record unless otherwise instructed by the court.
28
     4841-6637-7899 1
                                          - 13 –
                               STIPULATED PROTECTIVE ORDER
1    13.        FINAL DISPOSITION
2               After the final disposition of this Action, as defined in paragraph 4, within 60
3    days of a written request by the Designating Party, each Receiving Party must
4    return all Protected Material to the Producing Party or destroy such material. As
5    used in this subdivision, “all Protected Material” includes all copies, abstracts,
6    compilations, summaries, and any other format reproducing or capturing any of the
7    Protected Material. Whether the Protected Material is returned or destroyed, the
8    Receiving Party must submit a written certification to the Producing Party (and, if
9    not the same person or entity, to the Designating Party) by the 60 day deadline that
10   (1) identifies (by category, where appropriate) all the Protected Material that was
11   returned or destroyed and (2) affirms that the Receiving Party has not retained any
12   copies, abstracts, compilations, summaries or any other format reproducing or
13   capturing any of the Protected Material. Notwithstanding this provision, Counsel
14   are entitled to retain an archival copy of all pleadings, motion papers, trial,
15   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
16   and trial exhibits, expert reports, attorney work product, and consultant and expert
17   work product, even if such materials contain Protected Material. Any such archival
18   copies that contain or constitute Protected Material remain subject to this Protective
19   Order as set forth in Section 4 (DURATION).
20              //
21              //
22              //
23              //
24              //
25              //
26              //
27              //
28              //
     4841-6637-7899 1
                                           - 14 –
                                STIPULATED PROTECTIVE ORDER
1    14.        VIOLATION
2               Any violation of this Order may be punished by appropriate measures
3    including, without limitation, contempt proceedings and/or monetary sanctions.
4
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
5
6
     Dated: November 1, 2019                       BLUMENTHAL NORDREHAUG
7                                                  BHOWMIK DE BLOUW, LLP
8
9
                                                   By: /s/ Jeffrey Herman
10                                                    Norman B. Blumenthal
                                                      Aparajit Bhowmik
11                                                    Jeffrey Herman
                                                      Attorneys for Plaintiff
12                                                    Michael Ignacio
13   Dated: November 1, 2019
14
                                                   By: /s/ Irene Scholl-Tatevosyan
15                                                    Benjamin J. Kim
16                                                    Irene Scholl-Tatevosyan
                                                      Andrea Chavez
17                                                    Attorneys for Defendant
                                                      LABORATORY CORPORATION
18                                                    OF AMERICA

19   I, Irene Scholl-Tatevosyan, attest that all other signatories listed, and on whose
20   behalf this filing is also being submitted, concur to the filing’s content and have
     authorized this filing. /s/ Irene Scholl-Tatevosyan
21
22   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

23
24   DATED: November 5, 2019

25
26
     HON. ROZELLA A. OLIVER
27   United States Magistrate Judge
28
     4841-6637-7899 1
                                         - 15 –
                              STIPULATED PROTECTIVE ORDER
1                                         EXHIBIT A
2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, ________________________________ [print or type full name], of
4    __________________ [print or type full address], declare under penalty of perjury
5    that I have read in its entirety and understand the Stipulated Protective Order that
6    was issued by the United States District Court for the Central District of California
7    on [date] in the case of Michael Ignacio v. Laboratory Corporation of America,
8    Case No. 2:19-cv-06079-AB-RAO. I agree to comply with and to be bound by all
9    the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulated Protective Order to any person
13   or entity except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action.
18   I hereby appoint _________________________ [print or type full name] of
19   _____________________________________ [print or type full address and
20   telephone number] as my California agent for service of process in connection with
21   this action or any proceedings related to enforcement of this Stipulated Protective
22   Order.
23   Date:
24   City and State where sworn and signed:
25
26   Printed name:
27   Signature:
28
     4841-6637-7899 1
                                          - 16 –
                               STIPULATED PROTECTIVE ORDER
